Bell, J.
We are of opinion, that there is no error in the *276judgment of the court helow. The testimony of the book-keeper of the appellant, we think, fully warranted the judge, to whom the cause was submitted without a jury, in finding that the note payable to Mrs. Brackett, had been placed by her in the hands of Yance & Bro. only for collection for her benefit. She was not credited with the note until the money in controversy was paid, and she was then credited with the amount of the note, and the interest due on it to the day of the payment of the money by Myers and Johnson, although it had been indorsed to Yance & Bro. at least one month previously.
The judgment of the court below is affirmed.
Judgment affirmed.